 

Exhibit 10.1

 

Form of Agreement for Performance Unit or Share Awards to Executive Officers

 

SUBJECT:  MESSAGE FROM GEORGE BUCKLEY: YOUR 3M 2008 PERFORMANCE SHARE AWARD

 

FIRST & LAST NAME       EMPLOYEE #

 

The purpose of this letter is to provide you with the number of contingent
shares actually assigned to you as your 2008 award.  The number of contingent
shares was calculated by dividing the target value of your performance share
award by the FMV of 3M stock on February 29, 2008 ($xx.xx).

 

The Compensation Committee of the Board of Directors has approved the following
3M Performance Share award to be issued under the Performance Unit Plan (PUP)
effective March 1, 2008:

 

AWARD YEAR:

 

2008

 

 

 

AWARD DESCRIPTION:

 

ANNUAL AWARD

 

 

 

TARGET VALUE:

 

$xxx,xxx

 

 

 

NUMBER OF CONTINGENT SHARES:

 

x,xxx

 

Performance Shares issued under the PUP are a significant part of your total
compensation as a 3M executive.  Performance Shares reward your leadership and
commitment in managing 3M’s business for sustainability and improved results
over time.

 

The 2008 award will compensate you for the results we achieve against corporate
financial goals over the three-year period 2008, 2009 and 2010.  The maximum
payout will be 2 times the number of contingent shares assigned to you at the
time of the award.  Your 2008 award will be governed by the provisions of the
PUP plan document, and will be paid out in March 2011 unless you elected to
defer the payout under the 3M Deferred Compensation Plan.

 

As was the case last year, the two performance measures for the 2008 award are
Economic Profit Growth and Organic Sales Growth versus the Worldwide Industrial
Production Index.  For more information about the metrics and how Performance
Shares issued under the PUP Plan will work, please review the brochure entitled
“Understanding Your 3M Performance Shares Issued Under the Performance Unit Plan
— For 2008 Awards”, which was sent to you via an earlier email.

 

 

--------------------------------------------------------------------------------